DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz-Uribe et al. (NPL: Cylindrical lenses: testing and radius of curvature measurement).
As to claim 13, Diaz-Uribe discloses and shows in figure 1a and 1b, a device for testing a radius of curvature and/or detecting inhomogeneities of a curved X-ray grating for a grating-based X-ray imaging device, the device comprising: 
 a laser light source (Laser shown in figure) configured to generate a beam of light that diverges from a source point (inherently in laser there is point at which the source of light emanates from), propagates along a main optical axis of propagation of the beam and has a beam profile shaped as a line (although not disclosed in text, it is explicitly shown as a line of light in both figures 1a and 1b) (Abstract lines 2-3); 
a projection screen (labeled as screen or observing screen in the noted figures) for positioning in a plane at or near said source point to determine whether a projection 
reflective surface substantially coincides with said main optical axis, and wherein an absence of the projection outside the central region indicates that a radius of curvature of said concave reflective surface substantially corresponds to said predetermined distance and/or that said reflective surface is substantially homogenously curved along a curve formed by the beam of light impinging on the concave reflective surface (Abstract; the examiner notes that the limitations “to determine whether a projection of a reflected beam of light is present outside a central region around said source point” and “wherein an absence of the projection outside the central region indicates that a radius of curvature of said concave reflective surface substantially corresponds to said predetermined distance and/or that said reflective surface is substantially homogeneously curved along a curve formed by the beam of light impinging on the concave reflective surface.” are being interpreted as intended use of the claimed apparatus and the prior art need only be capable of said determination, the examiner argues that since the prior art has disclosed the same structure (i.e. only a laser light source and projection screen), the structure is capable of the intended use as claimed) please see MPEP 2114(II) for further elaboration; Further as to the limitation “wherein said reflected beam of light is created by reflecting said beam of light off a concave reflective surface of the curved X-ray grating if a principal axis of said concave reflective surface substantially coincides with said main optical axis”, the examiner notes that the material worked upon by the apparatus (i.e. an x-ray grating) does not structurally In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
” More clearly put, replacing the cylindrical lens with an x-ray grating of the prior art would not structurally distinguish the projection screen itself from the prior art apparatus, instead light would reflect in a similar manner and be present on the screen in a similar configuration.  Again it is noted that the structure of the projection screen as claimed is not distinguished structurally nor require any modification to be used in conjunction with the material of a lens or a grating). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz-Uribe in view of Chen (U.S. PGPub No. 2009/0168026 A1).
As to claim 14, Diaz-Uribe does not explicitly disclose a device, wherein said laser light source is fixed to said projection screen. 
However, Chen does disclose and show in figure 1a and in ([0015]) the basic concept of fixing the installation of the laser relative to the projection screen.  Where the examiner is interpreting that since the claim fails to require the laser light source be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Diaz-Uribe wherein said laser light source is fixed to said projection screen in order to provide the advantage of increased accuracy in fixing optical components relative to each other obviously removes and alignment requirements thus reducing any source of error in the system for measurement. 
As to claim 15, Diaz-Uribe does not explicitly disclose a device, wherein said projection screen is collapsible.
However Chen does disclose in ([0015]; [0017], ll. 7-12) where the projection screen can further be collapsible for easy transport between locations.  The examiner further takes Office Notice that a screen being collapsible has been well known in the art for many decades to allow easy transport of said screen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Diaz-Uribe with a device, wherein said projection screen is collapsible in order to provide the advantage of increased versatility in having a collapsible screen one can obviously provide the advantage of a more portable system capable of use in varied measurement locations.
Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

of a curved X-ray grating for a grating-based X-ray imaging device, the method 
comprising: determining whether a projection of said reflected beam of light 
in a plane at or near said source point is present outside a central region 
around said source point, wherein an absence of said projection outside said 
central region indicates that a radius of curvature of said concave reflective 
surface substantially corresponds to said predetermined distance and/or that 
said reflective surface is substantially homogeneously curved along a curve 
formed by the beam of light impinging on the concave reflective surface in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
The examiner notes that applicant has effectively not provided any arguments against the prior art rejection other than to say it was amended with “the subject matter as suggested by the examiner”.  However the examiner notes that although the language was made to match the method claim as requested, the key point of the suggestion of using “a processor type limitation” was not followed.  Therefore as argued structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) “ (MPEP 21142(II).  The examiner notes that the wherein clause amended in is being taken as a use and not result due to the language “indicates that”, which coupled to the projection screen is being interpreted as a use.  As a user must review the image on the screen and use it to review the indication and make a determination of the corresponding predetermined distance and/or that the surface is substantially homogenously curved.  The examiner raises the question if the prior art teaches a laser light source and a projection screen as structurally claimed, what structural distinction to the apparatus (i.e. the projection screen) is created by a user (i.e. a human being interacting with the screen) making a determination based on the reflected light beam?  Since the examiner is unable to find one at this point in time the rejection has been maintained with respect to claims 13-15 as previously presented. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Michael P LaPage/Primary Examiner, Art Unit 2886